Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 17,20.
	For example it failed to teach intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes current position information of the in-flight aircraft based on the dynamic aircraft information, and includes a portion including content or data associated with a function of the aviation cookie., which clearly support by the specification on pages 6-20.  This feature in light of other features of the independent claims 1,17,20 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francis (2014/0214466) discloses a method has acts for receiving a transaction request in a contact center at a server having a processor, retrieving from data accompanying the transaction request identifying information regarding an originating node for the transaction request and identity of a sender of the transaction request, comparing the identifying information with stored data associating identifying information with specific aircraft providing on-board Internet service, discovering an association indicating the sender of the request is currently transacting as a passenger on a specific aircraft, retrieving further information regarding the passenger if available, retrieving information about the specific aircraft, including at least current flight status, routing the transaction request to an available contact center agent, connecting the passenger in a communication session with the agent, and displaying the information regarding the passenger, if any, and the information regarding the specific aircraft for use by the agent during the communication session with the passenger.

Ren et al (2014/0039733) discloses a method for providing one or more aircraft with weather data during flight includes generating a weather model using a source of weather data. The weather model incorporates flight operations information and 

Baker et al (8,497,803) discloses a computer-implemented system and method for the processing and presentation of flight tracking data from a number of sources, with at least one source include a user access restriction, is disclosed. Substantially real-time flight tracking data is received over a digital network from a number of different sources and is stored in at least a database. Various determined flight paths are stores for a single flight based upon the number of flight data sources contributing data regarding that flight. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452